                   Case 3:19-cv-00224 Document 1 Filed 08/14/19 Page 1 of 6


                                IN THE UNITED STATES DISTRICT COURT
                                 FOR THE WESTERN DISTRICT OF TEXAS
                                          EL PASO DIVISION

SAULSBURY INDUSTRIES, INC.,                               §
                                                          §
           Plaintiff,                                     §
                                                          §
v.                                                        §                          C.A. NO. 3:19-cv-224
                                                          §
WESTERN REFINING SOUTHWEST, INC.,                         §
                                                          §
           Defendant.                                     §
                                                          §

                                           NOTICE OF REMOVAL

     TO THE UNITED STATES DISTRICT COURT:

             Pursuant to 28 U.S.C. §1441(a), Defendant, Western Refining Southwest, Inc.

     (“Western”), files this Notice of Removal of an action filed against it in the 210th Judicial District

     Court of El Paso, Texas, to the United States District Court for the Western District of Texas, El

     Paso Division, on the basis of the following facts that show this case is properly removable:

     I.      The Texas State Court Action

             1.         On July 16, 2019, Saulsbury Industries, Inc. (“Saulsbury”) filed a civil action

     styled Saulsbury Industries, Inc. v. Western Refining Southwest, Inc., Cause No. 2019DCV2663

     in the 210th Judicial District Court of El Paso County, Texas (hereafter the “State Court Action”).

     Plaintiff’s Original Petition (“Petition”), which asserts claims for breach of contract and quantum

     meruit against Western. A copy of Saulsbury’s Original Petition in the State Court Action is

     attached hereto as Exhibit A.

     II.     This Case is Properly Removable

             2.         Saulsbury filed the State Court Action on July 16, 2019. See Exhibit A. On July

     26, 2019, counsel for Saulsbury provided undersigned counsel for Western a courtesy copy of

     the Original Petition. As of the filing of this Notice of Removal, Western has not been formally


     {00248649.DOCX}
              Case 3:19-cv-00224 Document 1 Filed 08/14/19 Page 2 of 6


served with Saulsbury’s Original Petition. Accordingly, the 30-day time period to remove this

action has not begun or expired, and this Notice of Removal is therefore timely. 28 USC

§ 1446(b) (“Each defendant shall have 30 days after receipt by or service on that defendant of the

initial pleading or summons . . . to file the notice of removal.”); see Murphy Bros., Inc. v.

Michetti Pipe Stringing, Inc., 526 U.S. 344, 347-48 (1999) (time to remove runs from actual

service); Thompson v. Deutsche Bank Nat. Trust Co., 775 F.3d 298, 303 (5th Cir. 2014) (same,

following Murphy Bros.).

        3.        This action may be removed to this Court because it involves a controversy

wholly between citizens of different states, and the matter in controversy exceeds the sum or

value of $75,000, exclusive of interest and costs. Therefore, this is a civil action in which the

district courts of the United States have original diversity jurisdiction pursuant to 28 U.S.C

§ 1332 and may be removed to this Court pursuant to 28 U.S.C § 1441(a) and (b).

III.    Venue is Proper in this District and Division

        4.        Venue is proper in the United States District Court for the Western District of

Texas, El Paso Division, under 28 U.S.C. §§ 124(d)(3) and 1441(a), because this district and

division embrace El Paso County, and the State Court Action has been pending in a District

Court of El Paso County.

IV.     The Parties and Their Citizenship

        5.        At the time the State Court Action was filed and as of the filing of this Notice of

Removal, Plaintiff Saulsbury was and is a corporation organized under the laws of the State of

Texas with its principal place of business at 2951 E. Interstate 20, Odessa, Texas 79766. See

also Exhibit A at ¶ 3(a).        “[A] corporation’s citizenship derives, for diversity jurisdiction

purposes, from its State of incorporation and principal place of business.” Wachovia Bank, N.A.




                                                   2
{00248649.DOCX}
              Case 3:19-cv-00224 Document 1 Filed 08/14/19 Page 3 of 6


v. Schmidt, 546 U.S. 303, 318 (2006).           Therefore, for purposes of diversity jurisdiction,

Saulsbury is a citizen of Texas.

        6.        At the time the State Court Action was filed and as of the filing of this Notice of

Removal, Defendant Western was and is a corporation organized under the laws of the State of

Arizona. See Exhibit A at ¶ 3(b).

        7.        Western’s principal place of business is at 539 South Main St., Findlay, Ohio

45840. The President of Western, Anthony R. Kenney, is located in Enon, Ohio; Western’s

Senior Vice President, Matthew Yoder, is also located in Enon, Ohio; Western’s Vice President

and Treasurer, Thomas Kaczynski, is located in Findlay, Ohio; and Western’s Vice President and

Secretary, Molly Benson, is also based in Findlay, Ohio. Western’s Board of Directors has three

members, Jodi Baker, Molly Benson, and Shane Pfeiderer (who is also Assistant Secretary), and

all three members are located in Findlay, Ohio. Accordingly, Ohio is the “nerve center” of

Western, and Western’s principal place of business is therefore in Ohio. See Hertz Corp. v.

Friend, 559 U.S. 77, 92-93, 130 S. Ct. 1181, 175 L. Ed. 2d 1029 (2010) (“We conclude that

‘principal place of business’ is best read as referring to the place where a corporation’s officers

direct, control, and coordinate the corporation’s activities. It is the place that Courts of Appeals

have called the corporation’s ‘nerve center.’ And in practice it should normally be the place

where the corporation maintains its headquarters—provided that the headquarters is the actual

center of direction, control, and coordination, i.e., the ‘nerve center,’ and not simply an office

where the corporation holds its board meetings (for example, attended by directors and officers

who have traveled there for the occasion.)”).

        8.        Therefore, for purposes of diversity of citizenship jurisdiction, Western is a

citizen of Arizona and Ohio.




                                                   3
{00248649.DOCX}
              Case 3:19-cv-00224 Document 1 Filed 08/14/19 Page 4 of 6


V.      Diversity of Citizenship Jurisdiction is Present

        9.        Removal of this action is proper under 28 U.S.C. § 1441, because this action

satisfies the requirements for diversity jurisdiction under 28 U.S.C. § 1332(a). Pursuant to 28

U.S.C. § 1332(a), a federal court has jurisdiction over “civil actions where the matter in

controversy exceeds the sum or value of $75,000, exclusive of interest and costs, and is between

. . . Citizens of different states . . . .” 28 U.S.C. § 1332(a).

        10.       As shown above, Saulsbury is a citizen of a different state than Western, and

complete diversity of citizenship is present as required by 28 U.S.C. § 1332(a).

        11.       “[A] federal district court has subject matter jurisdiction in a diversity case when

a fact finder could legally conclude, from the pleadings . . . , that the damages that the plaintiff

suffered are greater than $75,000.” Kopp v. Kopp, 280 F.3d 883, 885 (8th Cir. 2002). It is

facially apparent from Saulsbury’s Original Petition that it is seeking damages and other relief

far in excess of the sum or value of $75,000, exclusive of interest and costs. See Exhibit A at ¶ 2

(“SAULSBURY seeks monetary relief in excess of $1,000,000 for compensatory damages, plus

all recoverable interest at the highest rate allowed, costs, and attorney’s fees.” Accordingly, the

amount in controversy exceeds the sum or value of $75,000, exclusive of interest and costs, and

the amount in controversy requirement is also satisfied.

VI.     Removal Procedure

        12.       In accordance with 28 U.S.C. § 1446(a) & (d), this Notice of Removal is

accompanied by the following documents:

                  a.      A copy of Saulsbury’s Original Petition, attached hereto as
                          Exhibit A;

                  b.      A copy of Order of Court Setting, attached hereto as Exhibit B;

                  c.      A copy of the Citation issued by the State Court, attached hereto
                          as Exhibit C;



                                                     4
{00248649.DOCX}
              Case 3:19-cv-00224 Document 1 Filed 08/14/19 Page 5 of 6


                  d.     A copy of the 28 U.S.C. § 1446(d) Notice of Filing of Notice of
                         Removal, which will be filed promptly in the 210th Judicial District
                         Court, El Paso County, Texas, attached hereto as Exhibit D
                         (without attachments); and

                  e.     A copy of the Register of Actions sheet in the State Court Action,
                         attached hereto as Exhibit E.

        13.       Concurrent with the filing of this Notice of Removal, Western will give written

notice to Saulsbury and will promptly file a copy of this Notice of Removal with the Clerk of the

State Court as required by 28 U.S.C. § 1446(d).

        14.       Western therefore respectfully requests that the State Court Action be removed to

the United States District Court for the Western District of Texas, El Paso Division, and that this

Court exercise jurisdiction over this action to the exclusion of further proceedings in the State

Court from which this action was removed.

                                               Respectfully submitted,

                                               By: /s/ Paul L. Mitchell
                                                     Paul L. Mitchell
                                                     State Bar No. 14217920
                                                     pmitchell@hicks-thomas.com
                                                     Courtney E. Ervin
                                                     State Bar No. 24050571
                                                     cervin@hicks-thomas.com
                                                     Nicholas Zugaro
                                                     State Bar No. 24070905
                                                     nzugaro@hicks-thomas.com
                                                     Hicks Thomas LLP
                                                     700 Louisiana, Suite 2000
                                                     Houston, Texas 77002
                                                     Tel: 713.547.9100
                                                     Fax: 713.547.9150

                                               ATTORNEYS FOR DEFENDANT
                                               WESTERN REFINING SOUTHWEST, INC.




                                                  5
{00248649.DOCX}
              Case 3:19-cv-00224 Document 1 Filed 08/14/19 Page 6 of 6


                              CERTIFICATE OF SERVICE

       I certify that on August 14, 2019, the foregoing Notice of Removal was served on the
following counsel of record via email and the Court’s ECF system, as follows:

        Mr. Jeffrey T. Lucky
        RAY, PEÑA & MCCHRISTIAN, PC
        5822 Cromo Dr., Suite 300
        El Paso, Texas 79922
        jlucky@raylaw.com


                                          /s/ Paul L. Mitchell
                                          Paul L. Mitchell




                                             6
{00248649.DOCX}
